IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20371
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SAUNDRA LATREASE JOHNSON,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-447-3
                      --------------------

                         December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Saundra Latrease Johnson (Johnson) appeals her guilty-plea

conviction of possession with intent to distribute crack cocaine.

Johnson argues that the district court failed to comply with Fed.

R. Crim. P. 32(c)(1) in denying her request for a two-point

reduction of her base offense level under United States

Sentencing Guidelines § 3B1.2(b).

     The court must resolve disputed factual issues if it intends

to use the facts as a basis for its sentence.   See Fed. R. Crim.

P. 32(c)(1); United States v. Webster, 960 F.2d 1301, 1310 (5th

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20371
                                -2-

Cir. 1992).   While Johnson does not specify what factual disputes

the district court should have resolved before it denied her

request for a downward departure under § 3B1.2, we conclude that

the district court cited sufficient facts at the sentencing

hearing to support its denial of her request.   The district court

noted that the facts of the case indicated that the defendant was

involved in an on-going crime that lasted for several months,

which resulted in the distribution of hundreds of grams of crack

cocaine into the community where the defendant lived and sold

this cocaine.   The district court also noted that the defendant

was an integral part of a crack cocaine distribution chain that

relied on the defendant as the local link with the Bryan College

Station community to sell the crack cocaine to local citizens.

     The reasons given by the district court for denying a

downward departure in this case also satisfy this court’s

requirement that “[t]he sentencing court must state for the

record the factual basis upon which it concludes that a requested

reduction for minor participation is, or is not, appropriate.”

United States v. Melton, 930 F.2d 1096, 1099 (5th Cir. 1991).

     Based upon the foregoing, the district court satisfied the

requirements of Rule 32(c)(1) and Melton in denying Johnson’s

request for a two-point reduction in her base offense level.

Johnson’s sentence is therefore AFFIRMED.